                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

ROBERT SUTTON, individually
and on behalf of others similarly
situated

             Plaintiff,

v.                                               Case No: 2:19-cv-531-SPC-MRM

LOUIS BRUNO LLC and LOUIS
BRUNO,

              Defendants.
                                          /

                                        ORDER1

       Before the Court is the parties’ oral notice of settlement stated at today’s

final pretrial conference. Trial is set to start next week in this wage and hour

suit. But the parties have now advised that they have settled all claims. They

have thus asked the Court to keep this case open for 60 days for them to file

their settlement papers and for Plaintiff to be paid. The parties also have

orally consented to the assigned United States Magistrate Judge handling all

remaining matters including the Court’s review of their settlement.

       Accordingly, it is now



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
     ORDERED:

     (1) The parties are DIRECTED to file their settlement papers on or

          before May 10, 2021 at noon for the Court to conduct its review

          under Lynn’s Food Store, Inc. v. United States, 679 F.2d 1350 (11th

          Cir. 1982).

     (2) The case remains open until further Court order.

     (3) If the parties still wish to consent to the assigned United States

          Magistrate Judge, they must file the Notice, Consent, and Reference

          of a Civil Action to a Magistrate Judge form found on the Court’s

          website on or before May 10, 2021 at noon.

     DONE and ORDERED in Fort Myers, Florida on May 6, 2021.




Copies:      United States Magistrate Judge Mac R. McCoy
             All Parties of Record




                                      2
